Exhibit 10.1
TERMINATION AND TRANSITION AGREEMENT
TERMINATION AND TRANSITION AGREEMENT, dated as of August 13, 2020 (this
“Agreement”), by and among Front Yard Residential Corporation, a Maryland
corporation (the “Company”), Front Yard Residential, L.P., a Delaware limited
partnership (“FYR LP”), and Altisource Asset Management Corporation, a U.S.
Virgin Islands corporation (the “Manager”).
WHEREAS, the Company, FYR LP, and the Manager are parties to that certain
Amended and Restated Asset Management Agreement, dated as of May 7, 2019 (the
“AMA”); and
WHEREAS, the Company and FYR LP, on the one hand, and the Manager, on the other
hand, desire to terminate the AMA in accordance with the terms set forth in this
Agreement, notwithstanding anything to the contrary contained in the AMA.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:
ARTICLE I


DEFINITIONS


Section 1.1. Definitions.  Unless otherwise specifically defined in this
Agreement, each capitalized term used but not defined in this Agreement shall
have the meaning assigned to such term in the AMA.
ARTICLE II
TERMINATION


Section 2.1. Termination of AMA. Effective on the date (the “Termination Date”)
that the Company and the Manager, each acting in good faith, mutually agree in
writing that the transition plan set forth in Exhibit A hereto (the “Transition
Plan”) has been satisfactorily completed, which shall occur no later than
February 9, 2021, and without further action of any party hereto, the AMA shall
be terminated in its entirety; provided, that notwithstanding anything to the
contrary in this Agreement or the AMA, the only provisions of the AMA that will
survive the termination of the AMA are the confidentiality provisions of Section
5 of the AMA, which will remain in full force and effect for one year following
the Termination Date. The termination of the AMA, once effective in accordance
with the terms hereof, shall be irrevocable.





--------------------------------------------------------------------------------



Section 2.2. Payment of Termination Fee.
(a)In connection with the termination of the AMA, the Company shall pay, or
cause to be paid, to the Manager the following (collectively, the “Termination
Fee”):

AmountDate PayableForm of Payment$15,000,000Within two (2) Business Days of the
date hereofCash$15,000,000On the Termination DateCash$16,000,000On the
Termination Date
Cash or Common Stock, at the election of the Company (in the case of Common
Stock, to be calculated as set forth in Section 2.6(b))

Any portion of the Termination Fee payable in cash shall be paid by wire
transfer in immediately available U.S. federal funds, to the account designated
by the Manager in writing on Exhibit B hereto.
Section 2.3. Management Fees. Until the Termination Date, the Company shall
continue to pay the Manager a Base Management Fee in accordance with the AMA in
an amount equal to $3,584,000 per calendar quarter and, for any partial calendar
quarter during such period, a pro rata portion thereof; provided, that if the
Company delivers to the Manager written notice confirming that the Transition
Plan has been satisfactorily completed, but the Termination Date does not occur
within two (2) Business Days of the date of delivery of such written notice in
accordance with Section 2.1, the Base Management Fee (and for the avoidance of
doubt, any Incentive Fee or other fee under the AMA) shall cease to be payable
by the Company to the Manager for any period from and after the date of delivery
of such written notice to the Manager. There shall be no Incentive Fee due or
payable to the Manager under any circumstances, unless earned by the Manager in
the period between the date hereof and the Termination Date.
Section 2.4. Payment of Accrued Amounts. On the Termination Date, the Manager
shall deliver to the board of directors of the Company (the “Board”) a full
accounting, including a statement showing all payments collected by the Manager
and a statement of all money held by the Manager, in substantially the same form
as previously furnished by the Manager to the Board, covering the period
following the date of the last accounting furnished to the Board with respect to
the Company and its Subsidiaries and a date no earlier than three (3) Business
Days before the Termination Date. Within three (3) Business Days of the
Termination Date, the Manager shall deliver to the Board in substantially the
same form as previously furnished by the Manager to the Board, an accounting for
the period beginning on the last day covered by the accounting pursuant to the
previous sentence and ending on the Termination Date. The Manager shall pay over
to the Company or any Subsidiary all money collected and held for the account of
the Company or any of its Subsidiaries pursuant to the AMA.
Section 2.5. Transition Plan.
(a)The Manager shall promptly take, or cause to be taken, all actions set forth
in the Transition Plan as set forth therein that are within the control of the
Manager and its Affiliates,
2

--------------------------------------------------------------------------------



and any other actions reasonably necessary or requested by the Company to
complete and carry out fully the purposes of the Transition Plan, including the
execution and delivery of any certificates, agreements, instruments and other
documents reasonably necessary to consummate, implement or give effect to the
Transition Plan as reasonably determined by the Company.
(b)Pursuant to the Transition Plan and for no additional consideration other
than as provided in Section 2.5(c), on the Termination Date, (i) the Manager
shall (and, to the extent that any Affiliate of Manager owns the same, shall
cause such Affiliate to) sell, assign, convey, transfer and deliver to the
Company, free and clear of any liens and encumbrances, the assets set forth on
Schedule A(3)(a) of the Transition Plan (the “Transferred Assets”), at the
election of the Company, pursuant to one or more stock purchase or similar
agreements, deeds, bills of sale, assignments of intellectual property,
assignments of leases, assignment and assumption agreements, or similar
instruments, in each case, as reasonably requested by the Company and in form
and substance mutually acceptable to the parties hereto, and (ii) the Company
shall assume all of the Assumed Liabilities. For purposes of this Agreement,
“Assumed Liabilities” shall mean any and all liabilities relating to or arising
out of the Transferred Assets and which result from acts or omissions (other
than those caused by the Manager or its Affiliates) occurring after the
Termination Date. The Manager shall be responsible for, and shall indemnify the
Company Indemnified Parties (as defined below) from, all liabilities relating to
or arising out of the Transferred Assets that are not Assumed Liabilities (such
liabilities, the “Retained Liabilities”).
(c)In connection with the transfer of the Transferred Assets, the Company shall
pay, or cause to be paid to the Manager the following (collectively, the
“Purchase Price”): (i) $3,200,000 in cash within two (2) Business Days of the
date hereof and (ii) $5,000,000 in cash or Common Stock (in the case of Common
Stock, to be calculated as set forth in Section 2.6(b)), at the election of the
Company, on the Termination Date. Any portion of the Purchase Price payable in
cash shall be paid by wire transfer in immediately available U.S. federal funds,
to the account designated by the Manager in writing on Exhibit B hereto.
(d)In the event that, within one (1) year after the Termination Date, the
Company or the Manager determines that it, or its Affiliates, is the owner of,
receives or otherwise comes to possess any asset (including the Transferred
Assets as well as any rents, revenues, tax refunds or other income or proceeds
from the Company’s or any of its Subsidiaries’ assets) that is the property of
or has otherwise been allocated to the other party in accordance with this
Agreement, such party shall, or shall cause its Affiliates to, as applicable,
use all commercially reasonable efforts to convey such asset to the party
entitled thereto in accordance with this Agreement (and the relevant party will
cause such entitled party to accept such asset).
(e)The Manager shall promptly (and in any event no later than two (2) Business
Days after the date of this Agreement) take the actions set forth on Schedule
2.5(e), including (i) reinstating George G. Ellison and N. Robin Lowe from the
indefinite administrative leaves that went into effect on June 9, 2020, (ii)
reinstating George G. Ellison and N. Robin Lowe in their roles as co-Chief
Executive Officer and Chief Financial Officer of Manager, respectively and (iii)
reinstating George G. Ellison and N. Robin Lowe’s base compensation from the
date of execution of the Termination Agreement retroactively to June 9, 2020, in
each case, subject to the terms and conditions set forth on Schedule 2.5(e).
3

--------------------------------------------------------------------------------



Section 2.6. Payments in Common Stock; Change in Control.
(a)Any portion of the Termination Fee or Purchase Price that is payable in
Common Stock shall be subject to the following: (i) no amounts shall be payable
in Common Stock to the extent the ownership of such Common Stock by the Manager
would violate the limit on ownership of Common Stock set forth in the Company’s
certificate of incorporation, articles of restatement, articles of amendment,
bylaws, or similar governing documents, in each case, as amended, after giving
effect to any waiver from such limit that the Board may grant to the Manager in
the future, which waiver shall be granted by the Board to the Manager if the
Board determines, acting in good faith after consultation with outside counsel,
based on representations of the Manager that are customary in the circumstances
and acceptable to the Board, that the granting of such waiver would not cause
the Company to cease to qualify as a REIT; (ii) the issuance of Common Stock to
the Manager shall comply with all applicable restrictions under law and stock
exchange regulation; (iii) the Company shall use reasonable best efforts to
cause any such shares of Common Stock to be registered for sale under the
Securities Act and commercially reasonable efforts to be listed on the NYSE
under a supplemental listing application by the Company with the NYSE; and (iv)
the Manager may sell or distribute any such Common Stock in the manner that it
determines, in its absolute discretion, subject to applicable law and the
Company’s trading windows for any period in which the Manager is still
performing asset management services for the Company.
(b)For any portion of the Termination Fee or Purchase Price that is payable in
Common Stock pursuant Sections 2.2 and Section 2.5, respectively, the value of
each share of Common Stock shall be deemed to be the volume-weighted average
share price, as determined by reference to a Bloomberg terminal, of the Common
Stock for the five (5) Business Days immediately preceding the date on which
such portion is actually paid.
(c)The Manager agrees that for one (1) year following the Termination Date, at
each meeting of the stockholders of the Company and at every postponement or
adjournment thereof, the Manager shall take such action as may be required so
that all of the shares of Common Stock issued pursuant to this Agreement and
beneficially owned, directly or indirectly, by the Manager and its Affiliates at
such time and entitled to vote at such meeting of stockholders are voted (i) in
favor of each director nominated and recommended by the Board (or a duly
authorized committee thereof) for election at any such meeting, (ii) against any
stockholder nominations for directors which are not approved and recommended by
the Board (or a duly authorized committee thereof) for election at any such
meeting and (iii) otherwise in accordance with the Board’s recommendation on all
proposals properly brought before any meeting of stockholders of the Company.
Nothing in this Agreement, including this Section 2.6, shall restrict the
Manager or its Affiliates from selling, transferring or otherwise disposing of
all or any portion of the shares of Common Stock owned by the Manager or its
Affiliates now or in the future, including, without limitation, shares issued
pursuant to this Agreement, at any time subject to compliance with applicable
laws.
(d)The Manager agrees that for one (1) year following the Termination Date, for
so long as the Manager owns any Common Stock issued pursuant to this Agreement,
the Manager shall (to the extent necessary to comply with this Section 2.6) be
present, in person or by proxy, at all meetings of the stockholders of the
Company so that all Common Stock issued pursuant to this Agreement and
beneficially owned by the Manager and its Affiliates at such time may be counted
4

--------------------------------------------------------------------------------



for the purposes of determining the presence of a quorum and voted in accordance
with Section 2.6(c) at such meetings (including at any adjournments or
postponements thereof).
(e)All Common Stock issued pursuant to this Agreement will bear a legend
substantially to the following effect, which legend the Company shall take all
reasonable actions necessary or appropriate, at the Manager’s sole cost and
expense, to remove as of the date such shares are registered for sale with the
SEC, including, without limitation, causing any required legal opinions to be
issued:
THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS, OR WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS.
(f)Notwithstanding anything to the contrary in this Agreement, in the event the
Company consummates a Change in Control (as defined below), all amounts that
have yet to be paid (if any) under Section 2.2 and Section 2.5 shall be payable
solely in cash and shall be deposited into an escrow account with a nationally
recognized financial institution mutually acceptable to the Company and the
Manager (the “Escrow Agent”) concurrently with the consummation of the Change in
Control (such funds, the “Escrowed Funds”). Each of the Company and the Manager
shall enter into an escrow agreement in form and substance reasonably
satisfactory to the Company and the Manager prior to the consummation of the
Change in Control. The Escrowed Funds shall be released to the Manager on the
Termination Date subject to the Manager’s compliance with this Agreement in all
respects, including, but not limited to, Section 2.5 and Section 2.9. In the
event there is a dispute over Manager’s compliance with the terms of this
Agreement, the Escrow Agent shall continue to hold the Escrowed Funds in escrow
until such dispute is resolved by mutual agreement of the parties or by an
arbitrator in accordance with the terms of this Agreement.
(g)For purposes of this Agreement, a “Change in Control” means: (x) the date
that a reorganization, merger, consolidation, recapitalization, or similar
transaction (other than a spinoff, exchange offer or similar transaction to or
with the Company’s shareholders made by the Company) is consummated, unless: (A)
at least 50% of the outstanding voting securities of the surviving or resulting
entity (including, without limitation, an entity which as a result of such
transaction owns the Company either directly or through one or more
subsidiaries) (“Resulting Entity”) are beneficially owned, directly or
indirectly, by the persons who were the beneficial owners of the outstanding
voting securities of the Company immediately prior to such transaction in
substantially the same proportions as their beneficial ownership, immediately
prior to such transaction, of the outstanding voting securities of the Company
and (B) immediately following such transaction no person or persons acting as a
group beneficially owns capital stock of the Resulting Entity possessing
thirty-five percent (35%) or more of the total voting power of the stock of the
Resulting Entity, (y) the date that any one person, or persons acting as a
group, other than an employee benefit plan of the Company or one of its
Affiliates, or a trust thereof, or any underwriter, acquires (or has or have
acquired as of the date of the most recent acquisition by such person or
persons) beneficial ownership of stock of the Company possessing thirty-five
percent (35%) or more
5

--------------------------------------------------------------------------------



of the total voting power of the stock of the Company, or (z) the date that any
one person acquires, or persons acting as a group acquire (or has or have
acquired as of the date of the most recent acquisition by such person or
persons), assets from the Company that have a total gross fair market value
equal to or more than thirty-five percent (35%) of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions.
Section 2.7. Manager Operations.
(a)Until the Termination Date, the Manager shall, and shall cause its Affiliates
to, (i) perform their obligations under the AMA and manage the business of the
Company and its Subsidiaries in the ordinary course of business consistent with
past practice, except as otherwise directed by the Board in accordance with the
AMA, (ii) comply in all respects with the terms of the AMA, (iii) continue to
operate the Transferred Assets in the ordinary course of business consistent
with past practice, (iv) make no changes to any of its officers or employees
that dedicate at least 50% of their time (such officers and employees, “RESI
Personnel”) to providing services to the Company and its Subsidiaries
(including, but not limited to, making any changes to the location, job
description, responsibilities or compensation (other than bonus compensation for
2020 which will be determined as set forth in Schedule 2.5(e)) of any such
existing personnel), in each case, without the prior written consent of the
Company, (v) not require that RESI Personnel dedicate time to matters unrelated
to the management of the Company and its Subsidiaries that would interfere with
such RESI Personnel’s ability to provide substantially the same level of
services to the Company and its Subsidiaries as provided by such RESI Personnel
prior to the date hereof (as reasonably determined in good faith by the Company
after providing prior written notice of its belief of such interference to the
Manager and consultation with the Manager) without the prior written consent of
the Company, and (vi) refrain from terminating, entering into, amending or
modifying any material contract related to the business of the Company and its
Subsidiaries without the prior written consent of the Company or as contemplated
by the Transition Plan. Notwithstanding the foregoing, if the Termination Date
shall not have occurred on or before November 11, 2020 for any reason other than
a breach of this Agreement by the Manager, Section 2.7(a)(iv) shall terminate
and be of no further force and effect; provided, that prior to the Manager
terminating any RESI Personnel on or after November 11, 2020, the Manager shall
provide the Company with at least ten (10) days’ written notice (which written
notice may be delivered prior to November 11, 2020) of any RESI Personnel that
will be so terminated and if the Company agrees in writing to reimburse the
Manager for, or otherwise pay, all base compensation and bonus of such RESI
Personnel for the period from the date of termination set forth in the written
notice (which date shall be no earlier than November 12, 2020) through the
Termination Date, the Manager shall not terminate any RESI Personnel where the
Company so agreed in writing.
(b)From the date hereof through the Termination Date, the Manager shall use all
commercially reasonable efforts to facilitate the Company’s efforts to solicit
and hire each person identified in the Transition Plan as a Prospective Employee
(as defined in the Transition Plan) and shall not engage in any action that
would impair the Company’s ability to solicit and/or hire such Prospective
Employee, including without limitation, offering retention bonuses, increased
compensation or other incentives to such Prospective Employees to maintain
employment with the Manager or any of its Affiliates, it being understood that
if any Prospective Employee does not accept employment with the Company or its
Subsidiaries, subject to compliance with this Section
6

--------------------------------------------------------------------------------



2.7(b) by the Manager, such Prospective Employee may continue to be employed by
the Manager or any of its Affiliates. From the date hereof through the
Termination Date, the Company and its Subsidiaries shall not solicit and/or hire
any Retained Manager Employee (as defined in the Transition Plan); provided,
that nothing in this Section 2.7(b) shall prevent the Company or any of its
Affiliates from (i) engaging in general solicitation or hiring as a result
thereof that is not directed to a Retained Manager Employee, (ii) soliciting for
employment or hiring any such employee that has been terminated by the Manager
or its Affiliates at least three (3) months prior to any such solicitation or
hiring or (iii) soliciting for employment or hiring any such employee in
accordance with Section A(2)(c) of the Transition Plan.


(c)For one (1) year following the Termination Date, the Manager shall not, and
shall cause its Affiliates not to (including, jointly or in conjunction with any
Person as principal or agent), directly or indirectly, hire or solicit for
employment any person who the Company or its Subsidiaries hire in connection
with the Transition Plan (each such Person, a “Transferred Employee”) or
encourage any such Transferred Employee to leave such employment with the
Company or its Subsidiaries; provided, that nothing in this Section 2.7(c) shall
prevent the Manager or any of its Affiliates from (i) engaging in general
solicitation or hiring as a result thereof that is not directed to any
Transferred Employee or (ii) soliciting for employment or hiring any such
Transferred Employee that has been terminated by the Company or its Affiliates
at least three (3) months prior to any such solicitation or hiring.


(d)For one (1) year following the Termination Date, the Company shall not, and
shall cause its Affiliates not to (including, jointly or in conjunction with any
Person as principal or agent), directly or indirectly, hire or solicit for
employment any person who is a Retained Manager Employee (as defined in the
Transition Plan) or encourage any such Retained Manager Employee to leave such
employment with the Manager or its Affiliates; provided, that nothing in this
Section 2.7(d) shall prevent the Company or any of its Affiliates from (i)
engaging in general solicitation or hiring as a result thereof that is not
directed to any Retained Manager Employee or (ii) soliciting for employment or
hiring any such Retained Manager Employee that has been terminated by the
Manager or its Affiliates at least three (3) months prior to any such
solicitation or hiring.


Section 2.8. Delivery of Books and Records. From the date hereof until the
Termination Date, the Manager shall keep and preserve any books and records
(whether in physical or electronic form) relevant to the provision of its
management and corporate governance services to the Company or any of its
Subsidiaries and shall specifically maintain all books and records (whether in
physical or electronic form) with respect to the Company’s or any of its
Subsidiaries’ portfolio transactions and shall render to the Company such
periodic reports as the Board may reasonably request. The Manager agrees that
all books and records (whether in physical or electronic form) that it maintains
for the Company and its Subsidiaries are the property of the Company and/or each
of its Subsidiaries, as the case may be, and will surrender to the Company or
such Subsidiary or Subsidiaries, as applicable, any such books and records
(whether in physical or electronic form) within five (5) Business Days of the
Termination Date, without retaining any copies thereof except as required by law
or regulation and subject to Section 5 of the AMA.


7

--------------------------------------------------------------------------------



Section 2.9. Breach.
(a)Notwithstanding anything in this Agreement to the contrary, in the event that
the Manager materially breaches this Agreement or the Transition Plan and such
material breach remains uncured (to the reasonable satisfaction of the Company)
for fifteen (15) days after the Company provides written notice of such material
breach, no further amounts will be owed by the Company to the Manager under this
Agreement.
(b)Notwithstanding anything in this Agreement to the contrary, in the event that
the Company or FYR LP fails to make a payment required by Section 2.2 and
Section 2.5(c) (subject, in each case, to Section 2.9(a)), the Manager may
immediately cease providing any and all services under the AMA, this Agreement
and the Transition Plan and the Company will nonetheless remain fully liable for
the payment of all amounts under this Agreement in addition to any and all
damages.


Section 2.10. No Other Amounts Payable. For the avoidance of doubt, and
notwithstanding anything to the contrary in the AMA, no other amounts (including
any Termination Fee, Base Management Fee or Incentive Fee, each as defined in
the AMA) shall become due or payable to the Manager after the date hereof other
than the fees and payments expressly provided for in this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES


Section 3.1. Representations and Warranties of the Company and FYR LP. The
Company and FYR LP each hereby represents and warrants that (a) it has all
requisite corporate power and authority to enter into this Agreement and to take
the actions contemplated hereby, (b) this Agreement has been duly authorized,
executed and delivered by each of the Company and FYR LP and, assuming this
Agreement constitutes the valid and binding agreement of the Manager, is the
valid and binding obligation of each of the Company and FYR LP, enforceable
against each of the Company and FYR LP in accordance with its terms and (c) no
consent or approval of any third party, including the holders of shares of the
Company, is required for the execution, delivery and performance of this
Agreement by either of the Company or FYR LP.
Section 3.2. Representations and Warranties of the Manager. The Manager hereby
represents and warrants that: (a) it has all requisite power and authority to
enter into this Agreement and to take the actions contemplated hereby, (b) this
Agreement has been duly authorized, executed and delivered by the Manager and,
assuming this Agreement constitutes the valid and binding agreement of the
Company, this Agreement is the valid and binding obligation of the Manager,
enforceable against the Manager in accordance with its terms and (c) no consent
or approval of any third party, including the holders of shares of the Manager,
is required for the execution, delivery and performance of this Agreement by the
Manager.


8

--------------------------------------------------------------------------------



ARTICLE IV
RELEASES; COVENANT NOT TO SUE; INDEMNIFICATION


Section 4.1. Manager Release. Effective as of the Termination Date, the Manager,
for itself and, to the maximum extent permitted by law, on behalf of its former,
current or future officers, directors, employees, agents, representatives,
parents, subsidiaries, Affiliates, managers, vendors and any predecessor heirs,
executors, administrators, successors and assigns of any said person or entity,
in their capacity as such, and any other person claiming (now or in the future)
through or on behalf of any of said person or entities (“Manager Releasing
Parties”), hereby unequivocally, fully and irrevocably releases and discharges
the Company Related Parties and their respective former or current directors,
officers, employees, members, managers, partners, agents or representatives,
advisors, attorneys, accountants, insurers, predecessor entities, heirs,
executors, administrators, successors and assigns of any said person or entity,
in their capacity as such (collectively, “Company Released Persons”), from any
and all past, present, direct, indirect and/or derivative liabilities, claims,
rights, actions, causes of action, counts, obligations, sums of money due,
attorneys’ fees, suits, debts, covenants, agreements, promises, demands, damages
and charges of whatever kind or nature, known or unknown, in law or in equity,
in contract or in tort, asserted or that could have been asserted, under federal
or state statute, or common law or the laws of any other relevant jurisdiction,
arising from or out of, based upon, in connection with or otherwise relating in
any way to the AMA (including, for the avoidance of doubt, the negotiation
thereof and all services provided and other actions or activities undertaken in
connection therewith, collectively, the “AMA Matters”) or the transactions or
payments contemplated by any of the foregoing, including any claim relating to
the termination of the AMA (the “Manager Released Claims”); provided, that for
the avoidance of doubt, nothing contained in this Agreement shall be deemed to
release any party hereto from (i) its covenants, liabilities and obligations
under this Agreement or the transactions contemplated by this Agreement
(including the Transition Plan) or (ii) claims related to those provisions of
the AMA that expressly survive termination of the AMA in accordance with Section
2.1. For purposes of this Agreement, “Company Related Parties” means the
Company, its Subsidiaries and Affiliates and any of their respective former,
current or future general or limited partners, controlling Persons, managers,
members, directors, officers or employees.
Section 4.2. Company Release. Effective as of the Termination Date, the Company,
for itself and, to the maximum extent permitted by law, on behalf of its former,
current or future officers, directors, employees, agents, representatives,
parents, Subsidiaries, Affiliates, managers, vendors and any predecessor
entities, heirs, executors, administrators, successors and assigns of any said
person or entity, in their capacity as such, and any other person claiming (now
or in the future) through or on behalf of any of said person or entities
(“Company Releasing Parties” and together with the Manager Releasing Parties,
the “Releasing Parties”), hereby unequivocally, fully and irrevocably releases
and discharges the Manager Related Parties and their respective former or
current directors, officers, employees, members, managers, partners, agents or
representatives, advisors, attorneys, accountants, insurers, predecessor
entities, heirs, executors, administrators, successors and assigns of any said
person or entity, in their capacity as such (collectively, “Manager Released
Persons” and together with the Company Released Persons, the “Released
Persons”), from any and all past, present, direct, indirect and/or derivative
liabilities, claims, rights, actions, causes of action, counts, obligations,
sums of money due, attorneys’ fees, suits, debts, covenants, agreements,
9

--------------------------------------------------------------------------------



promises, demands, damages and charges of whatever kind or nature, known or
unknown, in law or in equity, in contract or in tort, asserted or that could
have been asserted, under federal or state statute, or common law or the laws of
any other relevant jurisdiction, arising from or out of, based upon, in
connection with or otherwise relating in any way to the AMA (including, for the
avoidance of doubt, the AMA Matters) or the transactions or payments
contemplated by any of the foregoing, including any claim relating to the
termination of the AMA (the “Company Released Claims,” and, together with the
Manager Released Claims, the “Released Claims”); provided, that for the
avoidance of doubt, nothing contained in this Agreement shall be deemed to
release any party hereto from (i) its covenants, liabilities and obligations
under this Agreement or the transactions contemplated by this Agreement
(including the Transition Plan) or (ii) claims related to those provisions of
the AMA that expressly survive termination of the AMA in accordance with Section
2.1. For purposes of this Agreement, the “Manager Related Parties” means the
Manager, its subsidiaries and Affiliates and any of their respective former,
current or future general or limited partners, controlling Persons, managers,
members, directors, officers or, employees.
Section 4.3. Scope of Release and Discharge.
(a)The parties, on behalf of the respective Releasing Parties, acknowledge and
agree that they may be unaware of or may discover facts in addition to or
different from those which they now know, anticipate or believe to be true
related to or concerning the Released Claims. The parties know that such
presently unknown or unappreciated facts could materially affect the claims or
defenses of a party or parties. It is nonetheless the intent of the parties to
give a full, complete and final release and discharge of the Released Claims. In
furtherance of this intention, the releases herein given shall be and remain in
effect as full and complete releases with regard to the Released Claims
notwithstanding the discovery or existence of any such additional or different
claim or fact. To that end, with respect to the Released Claims only, the
parties expressly waive and relinquish any and all provisions, rights and
benefits conferred by any law of the United States or of any state or territory
of the United States or of any other relevant jurisdiction, or principle of
common law, under which a general release does not extend to claims which the
parties do not know or suspect to exist in their favor at the time of executing
the release, which if known by such parties might have affected such parties’
settlement. With respect to the Released Claims only, the parties expressly
waive and relinquish, to the fullest extent permitted by law, the provisions,
rights, and benefits of §1542 of the California Civil Code (or any similar,
comparable or equivalent provisions), which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


(b)The parties acknowledge and agree that the inclusion of this Section 4.3 was
separately bargained for and is a key element of this Agreement.


Section 4.4. Covenant Not to Sue. Each of (a) the Company, on behalf of itself
and the Company Releasing Parties, and (b) the Manager, on behalf of itself and
the Manager Releasing
10

--------------------------------------------------------------------------------



Parties, covenants not to bring any Released Claim before any court, arbitrator,
or other tribunal in any jurisdiction, whether as a claim, a cross claim, or
counterclaim. Any Released Person may plead this Agreement as a complete bar to
any Released Claim brought in derogation of this covenant not to sue. The
covenants contained in this Section 4.4 shall become effective on the date
hereof and shall survive this Agreement indefinitely regardless of any statute
of limitations, but the covenants contained in this Section 4.4 shall terminate
automatically if either the Manager or the Company does not comply with the
terms of this Agreement.
Section 4.5. Indemnification.
(a)From and after the Termination Date, the Manager shall, to the maximum extent
permitted by law, indemnify, defend and hold harmless the Company and its
Subsidiaries and Affiliates and its and their respective directors, officers,
employees, agents, controlling Persons, representatives, administrators,
trustees and attorneys and their respective successors and assigns (each, a
“Company Indemnified Party”) from and against any and all damages, liabilities,
losses, claims, demands, charges, costs and expenses (including reasonably
attorneys’ fees) (collectively, “Losses”) paid, suffered or incurred by any
Company Indemnified Party to a Third Party, or otherwise asserted by any Third
Party against any Company Indemnified Party, in respect of or arising from
(whether or not such Loss arose prior to, on or after the Termination Date):
(i) the Retained Liabilities;
(ii) any acts or omissions of a Manager Indemnified Party (as defined below)
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of any duties of Manager under the AMA;
(iii) the operation or conduct of the business of the Manager (other than to the
extent related to or arising from acts or omissions of the Manager performed in
compliance with the AMA prior to the Termination Date); and
(iv) any claims by Manager’s (or any of its controlled Affiliate’s) employees
relating to or arising out of their employment by Manager (or any such
controlled Affiliate).
For purposes of this Agreement, the term “Third Party” shall mean, with respect
to any Person, any Person other than such Person and its controlled Affiliates.
(b)From and after the Termination Date, the Company shall, to the maximum extent
permitted by law, indemnify, defend and hold harmless the Manager and its
subsidiaries and Affiliates and its and their respective directors, officers,
employees, agents, controlling Persons, representatives, administrators,
trustees and attorneys and their respective successors and assigns (each, a
“Manager Indemnified Party”) from and against any and all Losses paid, suffered
or incurred by any Manager Indemnified Party to a Third Party, or otherwise
asserted by any Third Party against any Manager Indemnified Party, in respect of
or arising from (whether or not such Loss arose prior to, on or after the
Termination Date):
(i) the Assumed Liabilities;
11

--------------------------------------------------------------------------------



(ii) any acts or omissions of such Manager Indemnified Party performed in good
faith under the AMA and not constituting bad faith, willful misconduct, gross
negligence or reckless disregard of any duties of such Manager Indemnified Party
under the AMA;
(iii) the operation or conduct of the business of the Company and its
Subsidiaries (other than to the extent related to or arising from acts or
omissions of the Manager constituting bad faith, willful misconduct, gross
negligence or reckless disregard of any duties of Manager under the AMA); and
(iv) any claims by Transferred Employees relating to or arising out of their
employment by the Company (or any controlled Affiliate).
Section 4.6. Attorneys’ Fees. In the event of any dispute relating to this
Agreement, if it is determined that the Manager, on the one hand, or the Company
and/or FYR LP, on the other hand, is the prevailing party in such dispute, then
the non-prevailing party shall reimburse the prevailing party for all of its
reasonable and documented attorney’s fees and disbursements incurred in
connection with such dispute.
Section 4.7. Accord and Satisfaction. This Agreement and the releases reflected
herein shall be effective as a full, final and irrevocable accord and
satisfaction and release of all of the Released Claims.
Section 4.8. Non-Disparagement. Other than as a party may determine (based on
the advice of counsel) is necessary or appropriate to respond to any legal or
regulatory process or proceeding or to give appropriate testimony or file any
necessary documents in any legal or regulatory proceeding, or deliberations of
the Board or the board of directors of the Manager, no party to this Agreement
shall make any public statements or any private statements that disparage,
denigrate or malign the other parties or the Released Persons concerning the
subject matter of this Agreement, the AMA or the business or practices of the
other parties hereto.
Section 4.9. No Adverse Position. Each of the Company, FYR LP and the Company
Related Parties (as defined in Section 4.2 hereof) will not take an adverse
position to the Manager or any Manager Related Party (as defined in Section 4.1
hereof) or otherwise assist Luxor Capital Group, LP, Luxor Capital Partners
Offshore Master Fund, LP, Luxor Capital Partners, LP, Luxor Wavefront, LP, Luxor
Spectrum, LLC, and Thebes Offshore Master Fund, LP (the “AAMC Preferred
Stockholder Litigants”) in the actions captioned: Altisource Asset Management
Corporation v. Luxor Capital Group et al., Case No. 1:20-cv-013 (D.V.I.) or any
similar action commenced against the Manager or any Manager Related Party in the
future by the AAMC Preferred Stockholder Litigants (the “Redemption
Litigation”); provided, however, that the nothing in this agreement shall
prohibit or prevent any of the Company, FYR LP or the Company Related Parties
from responding to any subpoena or other legal process or procedure in the
Redemption Litigation in any manner that provides factual information or that is
otherwise deemed appropriate based on the advice of legal counsel; and provided
further, that the Company, FYR LP or the Company Related Party shall give
written notice to the Manager no later than five (5) calendar days after
receiving any subpoena or other legal process or procedure in any Redemption
Litigation.
12

--------------------------------------------------------------------------------



ARTICLE V
MISCELLANEOUS


Section 5.1. Public Disclosure. The Manager and the Company shall consult with
each other prior to issuing or making, and provide each other the opportunity to
review and comment on, any press releases or other public announcements with
respect to this Agreement and any filings with any third party (including any
national securities exchange) with respect thereto, except (i) as may be
required by applicable law or by obligations pursuant to any listing agreement
with or rules of any national securities exchange or the NYSE; provided, that
the party making such release or announcement shall be required to consult with
the other party a reasonable time prior to such release or announcement to allow
the other party to comment thereon, (ii) any consultation that would be
prohibited as a result of requirements of applicable law, or (iii) any press
release or public statement that is consistent with prior press releases issued
or public statements made in compliance with this Section 5.1.
Section 5.2. Admission. This Agreement constitutes the settlement of disputed
and possible future claims; it does not and shall not constitute an admission of
liability by any of the parties.
Section 5.3. Modification or Amendment. This Agreement may only be amended,
modified or supplemented in writing by the parties hereto, by action of the
boards of directors (or similar bodies) of the respective parties.
Section 5.4. Waiver. Any provision of this Agreement may be waived if, and only
if, such waiver is in writing and signed by the party against whom the waiver is
to be effective. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Except as otherwise herein
provided, the rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
Section 5.5. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts (including by attachment to electronic mail in portable
document format (PDF)), each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
Section 5.6. Governing Law; Waiver of Jury Trial.
(a)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
(b)The parties hereby agree that service of any process, summons, notice or
document by U.S. registered mail to the respective addresses set forth in
Section 5.9 shall be effective service of
13

--------------------------------------------------------------------------------



process for any proceeding in connection with this Agreement or the transactions
contemplated hereby.


(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR UNDER THE AMA, IN CONTRACT OR IN TORT, IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH
SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.6.


Section 5.7. Dispute Resolution.
(a)The parties agree that any and all disputes, claims, disagreements or
controversies of any kind (whether in contract, tort or otherwise) arising out
of or relating to this Agreement, the transactions and relationships
contemplated by this Agreement, and/or the negotiation, validity or performance
of this Agreement shall be resolved solely and exclusively by binding
arbitration to be conducted before JAMS (“JAMS”) or its successor. The
arbitration shall be held in New York, New York before a single arbitrator and
shall be conducted in accordance with the Comprehensive Arbitration Rules and
Procedures promulgated by JAMS unless specifically modified herein. The
arbitrator shall determine the arbitrability of any disputes and the
applicability of this Section 5.7, shall be empowered to grant interim and
injunctive relief, and shall apply all relevant statutes of limitations. Nothing
in the preceding sentence shall limit any party’s right to seek temporary or
preliminary injunctive relief in aid of arbitration in a court of competent
jurisdiction pursuant to Section 5.8 hereof. The arbitrator shall be a former
judge or practicing or retired attorney with at least twenty (20) years’
experience with complex commercial transactions and contracts.
(b)The parties agree that the arbitration hearing shall commence within one
hundred twenty (120) days of the date on which a written demand for arbitration
is filed by any party hereto and shall proceed and be completed expeditiously
thereafter. If the parties do not agree on an arbitrator, the parties will
promptly employ the JAMS procedures for selecting an arbitrator.


(c)The arbitrator shall have the power to order the production of relevant
documents by each party. No other discovery shall be permitted in the absence of
extraordinary circumstances as determined by the arbitrator. The arbitrator’s
decision and award shall be made and delivered within thirty (30) days of the
closing of the arbitration hearing. The arbitrator’s decision shall set forth in
writing a summary of the bases for any award of damages or finding of liability.
It is the intent of the parties that the arbitration proceed in a manner that is
efficient, expeditious and cost-effective.
14

--------------------------------------------------------------------------------





(d)The parties covenant and agree that they will participate in the arbitration
in good faith and that they will share equally its costs, except as otherwise
provided herein or as ordered by the arbitrator. The arbitrator shall award the
prevailing party its costs and expenses of the arbitration, including reasonable
attorneys’ fees and related fees and expenses. Any party refusing to comply with
an order of the arbitrator shall be liable for costs and expenses, including
attorneys’ fees, incurred by the other party in enforcing the award. This
Section 5.7 applies equally to requests for temporary, preliminary or permanent
injunctive relief, except that in the case of temporary or preliminary
injunctive relief any party may proceed in any court of competent jurisdiction
without prior arbitration for the limited purpose of avoiding immediate and
irreparable harm in aid of arbitration. The parties agree that the Federal
Arbitration Act will apply to the arbitration and any arbitral award.


Section 5.8. Consent to Jurisdiction.  Each of the parties hereto irrevocably
and unconditionally consents to the exclusive jurisdiction of JAMS to resolve
all disputes, claims or controversies arising out of or relating to this
Agreement, the transactions and relationships contemplated by this Agreement,
and/or the negotiation, validity or performance of this Agreement, and further
consents to the exclusive jurisdiction of any federal court located in New York
City, or, if such federal court lacks jurisdiction, the New York State Supreme
Court, Commercial Division, located in New York City, for the purpose of
enforcing the arbitration provisions of Section 5.7 of this Agreement, enforcing
any arbitration award and seeking preliminary or temporary injunctive relief to
avoid immediate or preliminary irreparable harm in aid of arbitration.  Each
party further irrevocably waives any objection to proceeding before JAMS or the
federal or state courts located in New York City based upon lack of personal
jurisdiction or to the laying of venue and further irrevocably and
unconditionally waives and agrees not to make a claim in any court that
arbitration before JAMS or enforcement proceedings in the federal or state
courts of New York City have been brought in an inconvenient forum.  Each of the
parties hereto hereby consents to service of process in accordance with the
notice provisions in Section 5.9.  Each of the parties hereto agrees that its
submission to jurisdiction and its consent to service of process via Section 5.9
is made for the express benefit of the other parties hereto.
Section 5.9. Notices. Notices, requests, instructions or other documents to be
given under this Agreement shall be in writing and shall be deemed given, (a)
when delivered, if delivered personally to the intended recipient, (b) upon
transmission, if sent by email (provided no “bounceback” or notice of
non-delivery is received) and (c) one Business Day later, if sent by overnight
delivery via a national courier service (providing proof of delivery), and in
each case, addressed to a party at the following address for such party:
if to the Company or FYR LP:
Front Yard Residential Corporation
5100 Tamarind Reef
Christiansted, United States Virgin Islands 00820
Attention: Michael Lubin
Email:  frontyardresidential@altisourceamc.com


15

--------------------------------------------------------------------------------



with copies to (which shall not constitute notice):
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Michael J. Aiello
         Sachin Kohli
Email: michael.aiello@weil.com
sachin.kohli@weil.com


if to Manager:


Altisource Asset Management Corporation
5100 Tamarind Reef
Christiansted, United States Virgin Islands 00820
Attention: Stephen Gray
Email:  stephen.gray@altisourceamc.com


with copies to (which shall not constitute notice):
Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
Attention: Douglas H. Flaum
Mark S. Opper
Email:  dflaum@goodwinlaw.com
         mopper@goodwinlaw.com


or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above.
Section 5.10. Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties both written and oral, among the parties, with respect to the subject
matter hereof. To the extent that there is any conflict or inconsistency between
this Agreement and the AMA, the terms of this Agreement shall govern.
Section 5.11. No Third-Party Beneficiaries. This Agreement is binding upon the
parties and their successors and assigns, including successors by operation of
law. This Agreement is not intended to, and does not, confer upon any Person
other than the parties hereto and the Released Persons, any rights or remedies
hereunder.
Section 5.12. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision negotiated in good faith by the parties hereto shall be substituted
therefor in order to carry out, so far as may be
16

--------------------------------------------------------------------------------



valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not, subject to clause (a)
above, be affected by such invalidity or unenforceability, except as a result of
such substitution, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.
Section 5.13. Interpretation. The Article, Section and paragraph headings or
captions herein are for convenience of reference only, do not constitute part of
this Agreement and shall not be deemed to limit or otherwise affect any of the
provisions hereof. Where a reference in this Agreement is made to a Section or
Exhibit, such reference shall be to a Section of or Exhibit to this Agreement
unless otherwise indicated. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”. The words “hereof”, “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
word “or” when used in this Agreement is not exclusive. The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if”. All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein. The
definitions contained in this Agreement are applicable to the singular as well
as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term. Any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein. The parties have participated jointly in
negotiating and drafting this Agreement. In the event that an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.
Section 5.14. Assignment. This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of each of the other parties
hereto, and any assignment without such consent shall be null and void;
provided, however, that the Company may assign this Agreement without the
consent of the Manager in connection with the consummation of any transaction
that constitutes a Change in Control.
Section 5.15. Specific Performance. The parties hereto acknowledge and agree
that irreparable damage would occur and that the parties would not have any
adequate remedy at law in the event that any of the obligations, undertakings,
covenants or agreements of the parties to this Agreement were not performed in
accordance with their specific terms or were otherwise breached, and that
monetary damages, even if available, would not be an adequate remedy therefor.
It is accordingly agreed that parties hereto shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement by the other
parties, and to enforce specifically the terms and provisions of this Agreement
by a decree of specific performance, in accordance with Section 5.6 of this
Agreement, this being in addition to any other remedy to which such party is
entitled at law or in equity, and each party agrees that it will not oppose the
granting of an injunction, specific
17

--------------------------------------------------------------------------------



performance or other equitable relief on the basis that any other party has an
adequate remedy at law or that any award of specific performance or other
equitable remedy is not an appropriate remedy for any reason at law or in
equity.
Section 5.16. Actions with Respect to the Manager. The Parties acknowledge and
agree that all actions taken by, and all decisions with respect to, the Manager
under this Agreement and the Transition Plan, shall be made solely by Indroneel
Chatterjee, the Manager’s Co-Chief Executive Officer, or in the event that Mr.
Chatterjee is unable or unwilling to take such actions or make such decisions,
any one of the independent members of the Board of Directors of the Manager may
take such actions or make such decisions.




[Remainder of page intentionally left blank]


18


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Termination, Separation and Transition Agreement has
been duly executed and delivered by the duly authorized officers of the parties
hereto as of the date first written above.
FRONT YARD RESIDENTIAL CORPORATION

By:/s/ George G. EllisonName: George G. EllisonTitle: Chief Executive Officer





FRONT YARD RESIDENTIAL L.P.
By: Front Yard Residential GP LLC, its general partner



By:/s/ George G. EllisonName: George G. EllisonTitle: Chief Executive Officer



[Signature Page to Termination and Transition Agreement]












--------------------------------------------------------------------------------



ALTISOURCE ASSET MANAGEMENT CORPORATION

By:/s/ Indroneel ChatterjeeName: Indroneel ChatterjeeTitle: Co-Chief Executive
Officer and President




